Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-23 were subject to an Election/Restriction requirement mailed 05/18/2022. Applicant has elected claims 1-14 without traverse. Claims 15-23 are withdrawn.

Status of the Claims
Claims 1-14 are pending and examined in this Office Action. Claims 15-23 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-14 recite a method (i.e. process). Therefore claims 1-14 fall within one of the four statutory categories of invention.
Independent claim 1 recites the limitation of taking inventory of all item instances within a geographic region; assigning a selection order to each item instance within the geographic region; entering availability of each item instance on an individual availability calendar corresponding to each item instance; displaying the individual availability calendar for the item instance with a highest selection order to a user; entering a start date and an end date for the item rental by the user; checking sequentially each item instance's individual availability calendar and determining a specific item instance that satisfies the entered start date and end date, wherein the checking starts with the item instance having a lowest selection order; reserving the specific item instance that satisfies the entered start date and end date; and reassigning a new selection order to all item instances within the geographic region. The limitations are drawn to facilitating rental reservations for inventory items using an availability calendar, and correspond to certain methods of organizing human activity (commercial interactions, business relations), i.e. taking inventory of all item instances within a geographic region; assigning a selection order to each item instance within the geographic region; entering availability of each item instance on an individual availability calendar corresponding to each item instance; displaying the individual availability calendar for the item instance with a highest selection order to a user, reserving the specific item instance that satisfies the entered start date and end date, etc. The claim limitations also correspond to mental processes (observation, evaluation, judgment, opinion), i.e. checking sequentially each item instance's individual availability calendar and determining a specific item instance that satisfies the entered start date and end date; taking inventory of all item instances within a geographic region; assigning a selection order to each item instance within the geographic region; entering availability of each item instance on an individual availability calendar corresponding to each item instance. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an online calendar and a user interface. The online calendar and user interface amounts to linking the judicial exception to a particular field of use or technological environment. The online calendar and user interface also amount to no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer, and generally linking the judicial exception to a particular field of use or technological environment. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 2 recites providing a client software, a server-based application, and a database datastore, wherein the client software is configured to run on a client computing device and the server-based application and database datastore are configured to be hosted and run on a cloud service computing environment and wherein the client software accesses the server-based application and a Page 2Appl. No.: 17/072,390Attorney Docket No. SKIPTI-101 Reply to Office action of 5/18/2022 database datastore via a network connection, and wherein the datastore comprises reservation information for all item instances. The claim recites the additional elements of a client software, a server-based application, a database datastore, the client software configured to run on a client computing device, the server-based application and database datastore configured to be hosted and run on a cloud service computing environment, the client software accesses the server-based application and a Page 2Appl. No.: 17/072,390Attorney Docket No. SKIPTI-101 Reply to Office action of 5/18/2022 database datastore via a network connection. The additional elements are computer components and amount to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 9 recites that the user interface is presented to the user via a mobile communication device, a desktop computer, a laptop computer, or other communication devices that are configured to connect to cloud services via a network. The claim recites the additional elements of the user interface, mobile communication device, a desktop computer, a laptop computer, other communication devices, and a network. The additional elements amount to generally linking the judicial exception to a particular field of use or technological environment, and “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 12 recites the selecting or deselecting additional filter criteria and wherein said selecting or deselecting of the additional filter criteria provides instant user interface updates of the specific item's individual availability calendar. The claim recites additional limitations that are further directed to the abstract idea analyzed above. The claim also recites the additional element of providing instant user interface updates. The additional element amounts to “apply it” or merely using a computer as a tool to implement the abstract idea, as well as generally linking the judicial exception to a particular field is use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3-8, 10, 11, 13, and 14 recite additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, claims 3-8, 10, 11, 13, and 14 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (2017/0132536) in view of Rayner (2010/0198628).

Claim 1: Goldstein discloses: A computer-implemented method for generating an online filter- differed calendar for a multi-instanced rental inventory of an item comprising: 
taking inventory of all item instances within a geographic region; (Goldstein ¶0030 disclosing identifying available hotel rooms in a particular location; ¶0031 disclosing the search results including an indication of an inventory level, e.g. indicating the inventory remaining for a particular hotel or flight)
assigning a selection order to each item instance within the geographic region; (Goldstein ¶0028 disclosing searching for travel components (i.e. hotel room, flights, rental car, etc., see ¶0022); and filter, sorting, and weighing the results to generate a customized response tailored to the user; ¶0031 disclosing weighting factors and ranking the results (the sorting, ranking, etc. is a selection order))
reserving the specific item instance that satisfies the entered start date and end date; (Goldstein ¶0045 disclosing that the booking module processes the booking of the travel options or components identified in the set of results; the user selects an itinerary and provides an indication to pay for the travel options the boking module processes the reservations/payments to reserve the travel component)
and reassigning a new selection order to all item instances within the geographic region. (Goldstein ¶0066 disclosing analyzing key words to select a destination/travel option closely related to Valentine’s Day and/or romantic; the system matches the destination of “Paris” and “Fiji” ranking highly, while “Cleveland” does not rank high; the system/preparation module then prioritizes the results for locations closest to the user’s home; ¶0088 discloses a condition that affects a booked itinerary and finding an alternative option that most closely matches the booked travel component affected by the condition while taking into account the user preferences (a “best” alternative option, ¶0090); ¶0093 also discloses a best next flight option (e.g. next available flight closest in arrival time); also defaulting to the next alternative travel means (train, rental car, etc.); these citations represent the reassignment of the new selection order to item instances (best next available option)

Goldstein in view of Rayner discloses:
entering availability of each item instance on an individual availability calendar corresponding to each item instance; 
Goldstein discloses entering availability of each item instance (Goldstein ¶0058 disclosing the system providing dates/options that match the user input budget; ¶0057 and ¶0058 discloses the dates may be inferred when the dates are ambiguous or not explicitly stated by the user), but does not explicitly disclose that the entering of the availability is done on an individual availability calendar. Rayner discloses this limitation/concept: (Rayner Fig. 16A and ¶0149 disclosing the availability calendar for travel products). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein to include entering availability of each item instance on an individual availability calendar corresponding to each item instance as taught by Rayner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldstein in order to present the information in a visual association (see ¶0031 of Rayner).

displaying the individual availability calendar for the item instance with a highest selection order to a user via a user interface; 
Goldstein discloses displaying the item instance with a highest selection order to a user via a user interface: (Goldstein ¶0031 disclosing presenting the results to the users and displaying the results based on their tank to generate a customized set of options for the user; ¶0033 disclosing recommending hotels close to an area where the sports games occurring (when the user refers to a sports game), and filtering for positive matches and filtering out opposite matches). Goldstein does not explicitly disclose that the item instance with a highest selection order is displayed on an individual availability calendar. Rayner discloses this limitation/concept: (Rayner ¶0149 disclosing the calendar view for presenting the results for travel products that match a date criteria specified (availability) and Fig. 16A showing a calendar for the travel product (i.e. airfare/flight); note also that the dates may be simply a range of dates ¶0123 including dates not specified by the user; the pricing for the travel product may reflect the lowest price for airfare on a particular day (¶0122 and Fig. 12A with the calendar, the lowest price being the highest selection order, the results may be sorted by price and/or other criteria); this may also be generated for lodging and car rentals (¶0121)). Goldstein discloses entering availability of each item instance (Goldstein ¶0058 disclosing the system providing dates/options that match the user input budget; ¶0057 and ¶0058 discloses the dates may be inferred when the dates are ambiguous or not explicitly stated by the user), but does not explicitly disclose that the entering of the availability is done on an individual availability calendar. Rayner discloses this limitation/concept: (Rayner Fig. 16A and ¶0149 disclosing the availability calendar for travel products). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein to include displaying the individual availability calendar for the item instance with a highest selection order to a user via a user interface as taught by Rayner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldstein in order to present the information in a visual association (see ¶0031 of Rayner).

entering a start date and an end date for the item rental by the user via the user interface; 
Goldstein discloses inferring the start and ending dates (or departure/return dates) from user input, but does not explicitly disclose entering a start date and an end date for the item rental by the user via the user interface. Rayner discloses this limitation/concept: (Rayner ¶0093 disclosing the user indicating the departure and arrival dates for flights/airfare, lodging, etc., user input online, via a website (¶0104)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein to include entering a start date and an end date for the item rental by the user via the user interface as taught by Rayner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

checking sequentially each item instance's individual availability calendar and determining a specific item instance that satisfies the entered start date and end date, wherein the checking starts with the item instance having a lowest selection order; 
Goldstein discloses checking sequentially each item and determining a specific item instance that satisfies the entered start date and end date, wherein the checking starts with the item instance having a lowest selection order: (Goldstein ¶0030 disclosing identifying available hotel rooms in a particular location over a particular time period (may also be for flights, ¶0031); the engine identifying the matching travel components; ¶0032 disclosing the preparation module weighs factors and ranks the search results based on preferences and associated key terms; ¶0033 discloses the preparation module filtering out hotels that are opposite matches (lowest selection order)). Goldstein does not explicitly disclose an individual availability calendar. Rayner discloses this limitation: (Rayner ¶0149 disclosing the calendar view for presenting the results for travel products that match a date criteria specified (availability) and Fig. 16A showing a calendar for the travel product (i.e. airfare/flight). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein to include the individual availability calendar as taught by Rayner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldstein in order to present the information in a visual association (see ¶0031 of Rayner).

Claim 3: The method of claim 1, wherein the item instance with the highest selection order that satisfies the entered start date and end date is a canonical instance (Goldstein ¶0056 disclosing the system interesting the user’s reply as canonical; ¶0057 further disclosing the system using common travel behaviors to infer dates if the dates are not explicitly stated (thus, the dates are canonical or according to recognized rules))
 and wherein the individual availability calendar of the canonical instance is checked last. (Goldstein ¶0093 disclosing the rule of detecting a flight cancellation and triggering the search engine to find alternative flight options (also canonical) that closely match the  booked flight (i.e. dates/time of departure, arrival); thus the canonical alternative flight search according to the trigger of detecting a cancellation is checked last)

Claim 6: The method of claim 1, wherein the geographic region is determined by IP address, GPS coordinates, entered address or an address associated with an account. (Goldstein ¶0056 disclosing the user is not explicit in their communication regarding their travel plans, so the system has to infer via an inference module; an IP address of the user can be used to determine a “home” location (e.g. city) when the user does not specify the origin) 

Claim 7: The method of claim 1, wherein the items that are offered for rent within the geographic region, comprise one of hotel rooms, cars, power equipment, exercise equipment or any item that is available for rent. (Goldstein ¶0022 disclosing the travel system configured to facilitate the booking of travel components or options (e.g. hotels, rental cars)


Claim 10: The method of claim 1, further comprising taking inventory of all item instances in additional geographic regions and wherein the reserving of the specific item instance that satisfies the entered start and end date is selected first from a geographic region that is closest to the user's location. (Goldstein ¶0066 disclosing analyzing key words to select a destination/travel option closely related to Valentine’s Day and/or romantic; the system matches the destination of “Paris” and “Fiji” ranking highly, while “Cleveland” does not rank high; the system/preparation module then prioritizes the results for locations closest to the user’s home; ¶0052 (and ¶0094) disclosing the search engine searching for a hotel room (e.g. near the airport where the delay will occur (user’s location), the response engine places a hold (or reservation, ¶0023) on the hotel room, see also ¶0080 where the travel option is held, and then converted to a booking (¶0081); see also ¶0022 disclosing automatically reserving a travel component when there is a cancellation)

Claim 11: The method of claim 1, wherein the item instances within a geographic region are not identical, but share one or more common features. (Goldstein ¶0052 disclosing the search engine finding alternative flight options at the airport and hotel rooms near the airport in the event of a cancellation; the flight and hotel are not identical but share the common feature of the airport location being used in reserving the items)

Claim 12: The method of claim 1, further comprising 
Goldstein discloses filtering criteria, but does not explicitly disclose selecting or deselecting additional filter criteria and wherein said selecting or deselecting of the additional filter criteria provides instant user interface updates of the specific item's individual availability calendar. Rayner discloses this limitation/concept:
selecting or deselecting additional filter criteria and wherein said selecting or deselecting of the additional filter criteria provides instant user interface updates of the specific item's individual availability calendar. (Rayner ¶0102, ¶0113, ¶0127 disclosing the pricing for a departure date and the user selecting a departure date, and then a return calendar date is presented to the user for the user to select the pricing for a return date)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein to include selecting or deselecting additional filter criteria and wherein said selecting or deselecting of the additional filter criteria provides instant user interface updates of the specific item's individual availability calendar as taught by Rayner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldstein in order to present the information in a visual association (see ¶0031 of Rayner).

Claim 13: The method of claim 1, further comprising submitting new inventory items by a third party based on primary selection criteria, but before secondary selection criteria are provided. (Goldstein ¶0083-¶0086 disclosing the search being performed for travel products, the searched being also on partner databased located at third-party systems; the user does not immediately book a flight, and additional information on inventory items is presented to the user, i.e. an addition of a new flight to the route (¶0086))

Claim(s) 2, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (2017/0132536) in view of Rayner (2010/0198628) further in view of DiTomaso (2020/0134514).

Claim 2: Goldstein discloses: The method of claim 1, further comprising providing a client software, a server-based application, and a database datastore, (Goldstein ¶0020 disclosing the machine in the form of a computer being modified by software (e.g. one or more software modules; see also ¶0096 disclosing a computer device having software, program, an application, app. etc.); the machine being a client computer; ¶0096 disclosing the computer (client computer) having an application, applet, app; the machine/computer being a server computer (server-based application); ¶0019 and ¶0020 disclosing the databases)
and wherein the client software accesses the server-based application and a Page 2Appl. No.: 17/072,390Attorney Docket No. SKIPTI-101 Reply to Office action of 5/18/2022 database datastore via a network connection, and wherein the datastore comprises reservation information for all item instances. (Goldstein ¶0096 disclosing the computer (client computer) having an application, applet, app; the machine/computer being a server computer (server-based application); ¶0098 discloses the machine/computer being networked to other machines that individually or jointly execute the instructions; ¶0019 and ¶0020 disclosing the databases)

Goldstein in view of Rayner further in view of DiTomaso discloses:
wherein the client software is configured to run on a client computing device and the server-based application and database datastore are configured to be hosted and run on a cloud service computing environment  

Goldstein discloses the client software being configured to run on a client computing device and server-based application, as well as databases (Goldstein ¶0096 disclosing the machine/computer device having software, causing the computer to perform the methodologies, the computer being a client computer, an application, applet, app (¶0098, ¶0107, ¶0017), but does not explicitly disclose that the database datastore are configured to be hosted and run on a cloud service computing environment. DiTomaso discloses this limitation: (DiTomaso ¶0076 disclosing the server and database and cloud platform; the computing device being a cloud computing device and ¶0050 disclosing the storage devices and/or databases may be a cloud storage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein in view of Rayner to include the database datastore are configured to be hosted and run on a cloud service computing environment as taught by DiTomaso since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5: The method of claim 1, further comprising 
Goldstein discloses displaying availability, but does not explicitly disclose displaying blackout days in an individual availability calendar for an item instance depicting days when the item instance is already rented, and wherein the user cannot select a start date and an end date with intervening blackout days. DiTomaso discloses this limitation/concept:
displaying blackout days in an individual availability calendar for an item instance depicting days when the item instance is already rented, and wherein the user cannot select a start date and an end date with intervening blackout days. (DiTomaso Fog. 2 and ¶0033-¶0034 disclosing calendars being blocked off as unavailable)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein in view of Rayner to include displaying blackout days in an individual availability calendar for an item instance depicting days when the item instance is already rented, and wherein the user cannot select a start date and an end date with intervening blackout days as taught by DiTomaso. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldstein in view of Rayner in order to present the information unavailability information to a customer (see ¶0022 of DiTomaso).

Claim 9: The method of claim 1, 
wherein the user interface is presented to the user via a mobile communication device, a desktop computer, a laptop computer, or other communication devices that are configured to connect to cloud services via a network. 
Goldstein discloses the user interface is presented to the user via a mobile communication device, a desktop computer, a laptop computer, or other communication devices connected via a network (Goldstein ¶0100 disclosing the machine/computer (see also ¶0099 disclosing the machine may be a client computer, laptop, etc.) further including a display and network interface), but does not explicitly disclose that they are configured to connect to cloud services. DiTomaso discloses this limitation/concept: (DiTomaso ¶0076 disclosing the server and database and cloud platform; the computing device being a cloud computing device and ¶0050 disclosing the storage devices and/or databases may be a cloud storage; ¶0049 disclosing the computing device being a cloud computing device and including a network interface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein in view of Rayner to include the user interface is presented to the user via a mobile communication device, a desktop computer, a laptop computer, or other communication devices that are configured to connect to cloud services via a network as taught by DiTomaso since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (2017/0132536) in view of Rayner (2010/0198628) further in view of Hartmann (2005/0033621).

Claim 4: The method of claim 1, 
Goldstein in view of Rayner discloses assigning a selection order to the item instances, but does not explicitly disclose that the reassigning of a new selection order to all item instances comprises counting number of future rental days for each item instance and ordering the item instances so that the item instance with the highest number of available rental days is set to the lowest selection order and the item instance with the lowest number of available rental days is set to the highest selection order. Hartmann discloses this limitation/concept:
wherein the reassigning of a new selection order to all item instances comprises counting number of future rental days for each item instance and ordering the item instances so that the item instance with the highest number of available rental days is set to the lowest selection order and the item instance with the lowest number of available rental days is set to the highest selection order. (Hartmann ¶0124 and Table 2 disclosing the listing of a hotel with the class of rooms and check-in dates with the length of stay (available rental days) being listed with the lowest (1 day) at the top of the selection order, and the highest number of rental days (4) being listed at the bottom of the selection order for each class)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein in view of Rayner to include the reassigning of a new selection order to all item instances comprises counting number of future rental days for each item instance and ordering the item instances so that the item instance with the highest number of available rental days is set to the lowest selection order and the item instance with the lowest number of available rental days is set to the highest selection order as taught by Hartmann since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (2017/0132536) in view of Rayner (2010/0198628) further in view of Abdulla (2021/0302174).

Claim 8: The method of claim 1, 
Goldstein in view of Rayner discloses an availability calendar for the item instances/travel products, but does not explicitly disclose that the user interface comprises the individual availability calendar for the item instance with the highest selection order, delivery time slots, return time slots, and a rent command field. Abdulla discloses this limitation/concept:
wherein the user interface comprises the individual availability calendar for the item instance with the highest selection order, delivery time slots, return time slots, and a rent command field. (Abdulla Figs. 8A and 8B, and ¶0162 disclosing a travel reservation for a vehicle rental, disclosing the pickup/delivery time, return time, a calendar, and “reserve” or “rent command” interaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein in view of Rayner to include the user interface comprises the individual availability calendar for the item instance with the highest selection order, delivery time slots, return time slots, and a rent command field as taught by Abdulla. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldstein in view of Rayner in order to present the information and modification for confirmation by the requestor (see ¶0161 of Abdulla).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (2017/0132536) in view of Rayner (2010/0198628) further in view of Whitsett (2009/0216633).

Claim 14: The method of claim 1, 
Goldstein in view of Rayner discloses an availability calendar for the item instances/travel products, but does not explicitly disclose that availability calendars for item instances of an additional item are stacked onto the availability calendars of the item instances within the geographic region. Whitsett discloses this limitation/concept:
wherein availability calendars for item instances of an additional item are stacked onto the availability calendars of the item instances within the geographic region. (Whitsett Figs. 4, 5, 45-50 disclosing the availability of the various travel itineraries and travel different products (i.e. hotel, event tickets, flights) for the available dates, all entered on one calendar)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldstein in view of Rayner to include availability calendars for item instances of an additional item are stacked onto the availability calendars of the item instances within the geographic region as taught by Whitsett. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Goldstein in view of Rayner in order to present the information on each reservation block so that the itinerary/schedule is populated with a plurality of travel products (see ¶0128 of Abdulla).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628